Citation Nr: 1332132	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from November 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in August 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for diabetes mellitus, type II, rated as 40 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and erectile dysfunction, which is noncompensable.  

As the Veteran's combined disability rating is 80 percent, the Veteran's service-connected disabilities satisfy the schedular criteria set forth for TDIU in 38 C.F.R. § 4.16(a) (2012).  

The Veteran was last afforded a VA examination in September 2010.  The September 2010 VA examiner determined that the Veteran's service-connected disabilities did not preclude him from maintaining substantially gainful employment.  The examiner made this determination despite the fact that the Veteran had had a few episodes of hypoglycemia, or insulin reactions, secondary to his diabetes which was not controlled; and despite findings that the Veteran had decreased sensation in his feet.  

During his August 2013 travel Board hearing, the Veteran testified that his service-connected disabilities had increased in severity.  Specifically, he noted that his neuropathy had caused him to have multiple falls in a single week.  He also noted that his doctors had recommended hospitalization for his diabetes mellitus due to his high glucose levels.

A new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities (diabetes mellitus, type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, hypertension, and erectile dysfunction) and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  

Of note, the Veteran's non-service connected back disability may not be considered in the analysis.  

The examiner must opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation.  

The examiner must consider the direct impact of his service-connected disabilities; the time required for treatment of the Veteran's service-connected disabilities;  and any impairments caused by medication taken for his service-connected disabilities on his ability to maintain substantially gainful employment. 

If the examiner concludes that the Veteran is employable, notwithstanding his service-connected disabilities, the types of employment the Veteran is capable of performing must be described.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


